The Court having considered the Petition for Reinstatement of Abraham Allan Gertner and the response filed thereto by Bar Counsel in the above captioned case, it is this 27th day of September, 2016
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the Petitioner, Abraham Allan Gertner is hereby reinstated by this Court to the practice of law in Maryland, and it is further
ORDERED, that the Clerk of this Court shall replace the name of Abraham Allan Gertner on the register of the attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund and to the Clerks of all judicial tribunals in this State.